DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,541,380. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims are a species of the generic claims of U.S. Patent No. 10,541,380.   A species (narrow) claim is said to anticipate a generic (broad) claim, thus double patenting exists.  Please review the following claim comparison.  Bold is the cited reference and the number in parenthesis indicates the claim the cited language can be found.

Pertaining to claim 1, 
1. A display panel comprising:
(1) A display device

a substrate comprising a first area, a second area, and a third area between the first area and the second area;
(1) a substrate that includes an opening (1st area) and a display area (2nd area) that surrounds the opening;
(1) a plurality of grooves formed in the substrate between (3rd area) the opening and the display area;  

a stacked structure corresponding to a plurality of display elements in the second area, the stacked structure comprising a pixel electrode, an opposite electrode, and an intermediate layer between the pixel electrode and the opposite electrode; and a plurality of grooves in the third area, wherein:
(1) a thin-film encapsulation layer disposed on the display element layer, the thin-film encapsulation layer including a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer which are sequentially stacked;
(4) wherein the display element layer includes pixel electrodes that respectively correspond to the plurality of display elements, emission layers disposed on the pixel electrodes, and an opposite electrode that covers the display area, the opposite electrode being disconnected by one or more of the groove.

the stacked structure comprises at least one organic material layer that is disconnected by the plurality of grooves,
(2) wherein the display element layer includes at least one organic material layer, and the at least one organic material layer is disconnected by one or more of the groove.

at least one groove of the plurality of grooves is defined in a first multi-layer comprising a first lower layer and a first upper layer, and at least one of the first lower layer or the first upper layer comprises a plurality of sub-layers.
(5) wherein the substrate includes a base layer and an inorganic insulating layer, the base layer includes a polymer resin, and each of the plurality of grooves includes: a hole formed in the inorganic insulating layer; and a hole and a recess each formed in the base layer.  Additional layers see claims 6 through 10.

Claims 2-3 are also rejected in view of claims 5-10.
Claim 10 see claims 11-13 (13 specifically)
Claim 13 see claim 1
Claim 14 see claim 1

Allowable Subject Matter
Claims 4-9, 11, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a transistor in the display area, a display element comprising a pixel electrode, an intermediate layer, and an opposite electrode, the pixel electrode being electrically connected to the transistor, the intermediate layer being on the pixel electrode, and the opposite electrode being on the intermediate layer, a first organic insulating layer between the transistor and the pixel electrode and a second organic insulating layer over the first organic insulating layer and a plurality of grooves in the middle area and disconnecting at least one organic material layer of the intermediate layer, each of the plurality of grooves having an undercut structure, wherein at least one of the plurality of grooves is defined in a first multi-layer, the first multi-layer comprising a first lower layer and a first upper layer, the first lower layer comprising a first sub-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.